PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (together with all amendments, restatements
and other modifications, this “Agreement”), is dated effective as of March 7,
2007, is by and between NNN 2003 VALUE FUND, LLC, a Delaware limited liability
company (“Pledgor”), and RAIT PARTNERSHIP, L.P., a Delaware limited partnership
(together with its successors and assigns, “Lender”).

Background

A. Reference is made to the Background set forth in that certain Loan and
Security Agreement of even date herewith between Lender and NNN VF Four Resource
Square, LLC, a Delaware limited liability company (together with all amendments,
restatements and other modifications, the “Loan Agreement”), which is hereby
incorporated herein.

B. Pledgor holds one hundred percent (100%) of the legal and beneficial
membership interests in NNN VF Four Resource Square, LLC, a Delaware limited
liability company (“Issuer”), as more particularly described on Schedule I
attached hereto.

C. It is a condition precedent to the obligation of Lender to make the Loan to
Pledgor that Pledgor shall have executed and delivered this Agreement to Lender.

NOW, THEREFORE, based upon the foregoing background, which the parties agree to
be true and correct, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

1. Certain Definitions. Unless otherwise defined herein or the context otherwise
requires, each term defined in either the Loan Agreement or in the UCC is used
in this Agreement with the same meaning; provided that, if the definition given
to such term in the Loan Agreement conflicts with the definition given to such
term in the UCC, the Loan Agreement definition shall control to the extent
legally allowable; and if any definition given to such term in Article 9 of the
UCC conflicts with the definition given to such term in any other chapter of the
UCC, the Article 9 definition shall prevail. As used herein, the following terms
have the meanings indicated:

“Certificate of Formation” means the certificate of formation of Issuer as
currently in effect, in the form delivered to Lender at Closing.

“Collateral” has the meaning specified in Section 2 hereof.

“Governmental Authority” means any federal, state, county, municipal, parish,
provincial or other government, or any department, commission, board, court,
agency, committee, whether of the United States of America or any other country,
or any instrumentality of any of them, or any other political subdivision
thereof.

“LLC Interests” has the meaning specified in Section 2 hereof.

“Material Adverse Effect” means if the business prospects, operations or
financial condition of a person, entity or property has changed in a manner
which could impair the value of Lender’s security for the Loan, prevent timely
repayment of the Loan or otherwise prevent the applicable person or entity from
timely performing any of its material obligations under the Loan Documents.

“Operating Agreement” means the limited liability company agreement of Issuer as
currently in effect, in the form delivered to Lender at Closing.

“Organizational Documents” means the Certificate of Formation, the Operating
Agreement, and any other agreements affecting the rights, limitations,
preferences or obligations of Issuer with respect to any of the foregoing or
with respect to the LLC Interests or otherwise, in each case, as the same may be
amended or modified from time to time in accordance with the Loan Documents.

“Transfer” means any sale, transfer, lease, conveyance, alienation, pledge,
assignment, mortgage, encumbrance hypothecation or other disposition.

“UCC” means at any time the Uniform Commercial Code as in effect in the
Commonwealth of Pennsylvania; provided, that if, by reason of mandatory
provisions of law, the validity or perfection of Lender’s security interest in
the Collateral or any part thereof is governed by the Uniform Commercial Code or
other similar law as in effect in a jurisdiction other than Pennsylvania, “UCC”
means the Uniform Commercial Code or such similar law as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such validity or
perfection.

2. Collateral: General Terms.

(a) Security Interest. As security for the Debt, Pledgor hereby grants Lender a
continuing security interest in, lien on and right of set-off against, and
hereby assigns to Lender as security, all of Pledgor’s right, title and
interest, in, to and under the following property and interests in property
(save insofar as otherwise expressly excluded by the terms of this Agreement),
whether now owned or hereafter acquired or existing and wherever located
(collectively, the “Collateral”):

(i) all of Pledgor’s right, title and interest in and to all of the issued and
outstanding limited liability company membership interests in Issuer, including,
for the avoidance of doubt, all voting and management rights connected therewith
or related thereto (collectively, the “LLC Interests”), together with all
instruments of transfer in respect of such interests, executed in blank, all
cash, securities, dividends, proceeds and other property whether constituting
investment property, accounts, documents, general intangibles and/or instruments
or otherwise at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any and all of the LLC Interests;

(ii) to the extent not included in clause (i) above, any and all rights and
remedies of Pledgor under any of the Organizational Documents, as applicable,
including the right to enforce any and all representations, warranties,
covenants, obligations, agreements and indemnities of any party thereto made to
or for the benefit of, or that otherwise inure to the benefit of, Pledgor;

(iii) all securities hereafter delivered to Lender in substitution for or in
addition to any and all of the Collateral, all certificates and instruments
representing or evidencing such securities and all cash, securities, dividends,
proceeds and other property at any time and from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Collateral;

(iv) all additional limited liability company interests in Issuer from time to
time acquired by Pledgor in any manner, the certificates (if any) representing
such additional interests in Issuer (all of which shall constitute part of the
LLC Interests), and all options, warrants, dividends, cash instruments and other
rights and options from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests in Issuer or other equity interest, as applicable;

(v) all books and records (including credit files, computer programs, printouts
and other computer materials and records) of Pledgor pertaining to any of the
Collateral;

(vi) all of Pledgor’s right, title and interest in and to the profits and losses
of Issuer, and Pledgor’s right as a member of Issuer to receive distributions of
the assets of Issuer upon complete or partial liquidation or otherwise; and

(vii) all cash and non-cash proceeds and products of the Collateral, and all
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed when Collateral or proceeds are sold,
leased, collected, exchanged or otherwise disposed of, whether such disposition
is voluntary or involuntary, and includes, without limitation, all rights to
payment, including return premiums, with respect to any insurance relating
thereto.

(b) Pledgor Remains Liable. Anything herein to the contrary notwithstanding, (i)
Pledgor shall remain liable under the Organizational Documents to the extent set
forth therein and shall perform all of its duties and obligations thereunder to
the same extent as if this Agreement had not been executed; (ii) the exercise by
Lender of any of the rights hereunder shall not release Pledgor from any of its
duties or obligations under any of the Organizational Documents; and (iii)
Lender shall not have any obligation or liability under any of the
Organizational Documents by reason of this Agreement, nor shall Lender be
obligated to perform any of the obligations or duties of Pledgor thereunder or
to take any action to collect or enforce any claim for payment assigned
hereunder; provided that, upon foreclosure thereof, Lender and any other
transferee of the Collateral shall take the same subject to the Organizational
Documents.

3. Representations and Warranties. Pledgor represents and warrants the following
to Lender:

(a) Formation; Good Standing. Issuer and Pledgor are duly organized, validly
existing and in good standing in their respective jurisdictions of organization.

(b) Authorization; Binding Effect. Pledgor has the power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
all such action has been duly and validly authorized by all necessary action on
its part. This Agreement has been duly and validly executed and delivered by
Pledgor and constitutes the legal, valid and binding obligation of Pledgor,
enforceable against Pledgor in accordance with its terms, except as the
enforceability hereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights.

(c) No Consents. Except as required for perfection of the security interest in
the Collateral as described herein, no permits, licenses, franchises, approvals,
authorizations, qualifications or consents of, or registrations or filings with,
governmental authorities, Lender or any other person or entity are required in
connection with the execution or delivery by Pledgor of, or the performance by
Pledgor of its obligations under, this Agreement, except such as have been
obtained or made and are in full force and effect.

(d) No Conflict. The execution and delivery of, and the performance by Pledgor
of its obligations under this Agreement do not and will not result in a breach
or constitute a violation of, conflict with, or constitute a default under, the
Loan Documents, any of the organizational documents of Pledgor or the
Organizational Documents, or any law, regulation, order or judgment applicable
to Pledgor or any agreement or instrument to which Pledgor or Issuer is a party
or by which Pledgor or Issuer or any of their respective property is bound.

(e) No Material Litigation. There are no actions, suits, proceedings or claims
pending or, to the knowledge of Pledgor, threatened against or affecting Pledgor
or Issuer or any of their respective property which, individually or in the
aggregate, could reasonably be expected to lead to or cause a Material Adverse
Effect.

(f) Title to Collateral. Pledgor is the sole owner of all of the Collateral,
beneficially and of record, free and clear of any liens other than the liens
created hereunder and under the other Loan Documents. The LLC Interests
constitute one hundred percent (100%) of the equity interests of Issuer. The
Collateral is not subject to any option to purchase, right of first refusal or
similar rights of any kind. There are no restrictions upon the voting rights
connected with or relating to, or upon the transfer of, the LLC Interests other
than as arising pursuant to this Agreement and other Loan Documents.

(g) Perfection. Upon (i) the execution and delivery of this Agreement and
(ii) the delivery to Lender of the certificates representing the Collateral and
all other instruments of transfer relating thereto, including without
limitation, the execution and delivery of an assignment separate from
certificate, endorsed in blank, naming Pledgor as the debtor, and Lender, Lender
will have a valid, perfected, continuing, first-priority security interest in or
lien on the Collateral. All instruments of transfer are duly executed and give
the Lender the authority they purport to confer. The grant and perfection of the
security interests in the LLC Interests and other Collateral for the benefit of
Lender, in accordance with the terms hereof are not made in violation of the
registration requirements of the Securities Act of 1933 (the “Securities Act”),
any applicable provisions of other federal securities laws, state securities or
“blue sky” laws, foreign securities law, or applicable general corporation law
or any other applicable law.

(h) Article 8 of the UCC. The LLC Interests have been certificated and
constitute a “security” within Article 8 of the UCC.

4. Covenants. Pledgor covenants and agrees with Lender as set forth below:

(a) Protection of Collateral. Pledgor will not create, permit or suffer to
exist, and will defend the Collateral against and take such other action as is
necessary to remove, any lien on the Collateral other than as permitted by the
Loan Documents, and if Pledgor fails to do so, Lender may, but shall be under no
obligation to, without waiving or releasing any obligation or liability of
Pledgor hereunder or any Event of Default, at any time thereafter make such
payment or any part thereof, obtain such discharge or otherwise defend Pledgor’s
title to the Collateral.

(b) Change in Location of Principal Place of Business. Pledgor shall not
relocate its chief executive office and/or principal place of business to a new
location without first notifying Lender by giving at least ten (10) days’ prior
written notice.

(c) Payment of Taxes. Pledgor shall pay, and save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, transfer, sale or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(d) Intentionally Omitted.

(e) Further Assurances; Preservation and Perfection of Security Interest. At its
own expense, Pledgor shall do, and shall cause Issuer to do, all such acts, and
shall execute and deliver to Lender all such financing statements, certificates,
instruments and other documents and shall do and perform or cause to be done all
matters and such other things necessary or expedient to be done as Lender may
reasonably request from time to time in order to give full effect to this
Agreement, and for the purpose of effectively perfecting, maintaining and
preserving Lender’s security interest and the benefits intended to be granted to
Lender hereunder. To the extent permitted by applicable law, Pledgor hereby
authorizes Lender to file, in the name of Pledgor or otherwise, UCC financing
statements, including continuation statements, which Lender in its reasonable
discretion may deem necessary or appropriate for the purpose specified above.

(f) Preservation of Related Collateral. Pledgor will not allow any default for
which it is responsible to occur under and in respect of the Collateral, and
shall fully perform or cause to be performed when due all of its obligations
under and in respect of the Collateral.

(g) Papers; Records and Files.

(i) Maintenance. Pledgor shall acquire and shall assemble, maintain and have
available a complete file relating to the LLC Interests, including all
statements and other information delivered to Pledgor pursuant to the
Organizational Documents. Pledgor shall maintain all such papers, records and
files not in the possession of Lender in good and complete condition and shall
preserve them against loss.

(ii) Lender’s Rights of Inspection. Upon reasonable advance notice from Lender
and during regular business hours, Pledgor shall make any or all such papers,
records or files available to Lender in order that Lender may examine any such
papers, records and files, either by its employees or by agents or contractors,
or both, and make copies of all or any portion thereof.

(h) Additional Liens; Amendments to Organizational Documents. Pledgor shall not:

(i) sell, assign, pledge, grant any lien on, other than liens expressly
permitted under the Loan Documents, Transfer, dispose of or otherwise encumber
the Collateral or any part thereof, including entering into any lock-up or any
other arrangement with respect to the Collateral;

(ii) permit Issuer to issue any replacement membership interest certificate
without the prior written consent of Lender;

(iii) vote to enable, or take any other action to permit, Issuer to issue, or
fail to take any available action to prevent Issuer from issuing any limited
liability company membership interests in Issuer or issuing any other securities
convertible into or granting the right to purchase or exchange for any limited
liability company membership interests in Issuer;

(iv) cause or permit Issuer to terminate Issuer’s “opt in” election under
Article 8 of the UCC; or

(v) cause or permit amendment, modification or other change to the
Organizational Documents, without the prior written consent of Lender.

(i) Maintain Business of Issuer. Pledgor shall, in accordance with the
Organizational Documents, cause Issuer to take the actions and achieve the
business purpose as described in the Organization Documents and Pledgor agrees
that Pledgor will not take any action, or refuse to grant any consents, which
would interfere with or impede the ability of Issuer to take such actions or
achieve such purpose.

(j) Issuer as Single Purpose Entity. Pledgor shall, insofar as it is able, cause
Issuer to, do all things necessary to preserve the existence of Issuer as a
single purpose entity.

(k) Inspection of Property; Books and Records; Discussion; Consents.

(i) Pledgor shall, and insofar as it is able, cause Issuer to, keep and maintain
on a fiscal year basis proper books and records in accordance with the
requirements set forth in the Loan Agreement. Lender and its authorized
representatives shall have the right at reasonable times and upon reasonable
notice to examine the foregoing books and records and to make such copies or
extracts thereof as Lender may require.

(ii) Pledgor shall, and insofar as it is able, cause Issuer to, permit Lender
and any person authorized by it, at all reasonable times and upon reasonable
notice to enter and examine the Property and inspect all work done, labor
performed and materials furnished in and about the Property. Lender shall have
no duty to make any such inspection and shall have no liability or obligation
for making (except for its willful misconduct) or not making any such
inspection.

(iii) Pledgor shall, and insofar as it is able, cause Issuer to, promptly after
written request by Lender, furnish or cause to be furnished to Lender, in such
manner and in such detail as may be requested by Lender, such additional
information as may be reasonably requested by Lender with respect to each of
Pledgor, Issuer and the Property.

(l) Notices. Pledgor shall, and insofar as it is able, cause Issuer to, as
appropriate, promptly give Lender written notice of:

(i) the occurrence of any Event of Default;

(ii) any default or event of default under any contractual obligation of Issuer
that could be reasonably expected to result in a Material Adverse Effect, or any
litigation, investigation or proceeding which may exist at any time between
Issuer and any Governmental Authority or any other person, which, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
result in a Material Adverse Effect; and

(iii) of a change in the business, operations, property or financial or other
condition or prospects of Pledgor or Issuer which could result in a Material
Adverse Effect.

Each notice pursuant to this subsection shall be accompanied by a statement
setting forth details of the occurrence referred to therein and stating what
action the applicable person proposes to take, if any, with respect thereto.

(m) Application of Disbursements. No amounts received by or disbursed to Pledgor
shall in any manner violate the requirements of the Loan Documents or the Loan
Agreement.

(n) Additional Covenants of Pledgor Relating to Negative Covenants of Issuer.
Pledgor shall cause Issuer to take (or not take, as the case may be) the actions
necessary to ensure that: (i) Issuer shall comply with the covenants of Issuer
set forth in the Loan Agreement; and (ii) Issuer shall not transfer the Property
or any portion thereof, except as expressly permitted under the Loan Documents.

(o) Additional Consents. Pledgor shall, and insofar as it is able, cause Issuer
to, (i) consent to (A) the pledge by Pledgor to Lender of the LLC Interests,
(B) the transfer of the LLC Interests and the right of Lender to exercise all
voting and management rights appurtenant or relating to that LLC Interest in
each case, by or in lieu of, foreclosure of the pledge (it being agreed that
Lender may, in its sole discretion, foreclose solely on the voting or management
rights) and (C) upon the aforesaid transfer of the LLC Interests, the change in
control of Issuer and (ii) acknowledge and agree that the foreclosure of the LLC
Interests by Lender or other transfer of the LLC Interests in lieu of
foreclosure, shall not constitute an unpermitted transfer under any of the
Organizational Documents.

(p) Intentionally Omitted.

5. Rights of Pledgor. Unless an Event of Default shall have occurred and be
continuing, notwithstanding any other provision of this Agreement to the
contrary, Pledgor shall be entitled to (a) exercise any and all voting and other
consensual rights pertaining to the related LLC Interests or any part thereof
for any purpose not inconsistent with the terms of this Agreement or the other
Loan Documents and (b) receive and use, free and clear of any lien created
hereby or any security interest granted by Pledgor to Lender hereunder, for any
purpose, any distributions actually made and any allocations actually made with
respect to the LLC Interests (whether as a distribution of net cash flow or
otherwise).

6. Remedies.

(a) Should any Event of Default occur and be continuing, Lender is hereby
authorized and empowered, at its election, to do any of the following without
liability except to account for money and other property actually received by
it, but Lender shall have no duty to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing:

(i) to transfer and register in its or its nominee’s name the whole or any part
of the Collateral, including by means of the completion of the instruments of
transfer delivered herewith, if any;

(ii) to exercise all voting and management rights with respect to the
Collateral;

(iii) to demand, sue for, collect, receive and give acquittance for any and all
cash distributions or monies due or to become due upon or by virtue thereof, and
to settle, prosecute or defend any action or proceeding with respect thereto;

(iv) to sell in one or more sales (public or private) the whole or any part of
the Collateral or otherwise to transfer or assign the same, in each case,
however, to the extent permitted and in the manner provided in the UCC;

(v) to receive and retain all distributions with respect to the Collateral;

(vi) to otherwise enforce and act with respect to the Collateral or the Proceeds
as though Lender were the outright owner thereof;

(vii) to exercise all other rights and remedies available under law or in
equity; and

(viii) upon the exercise by Lender of any right, privilege or option pertaining
to the LLC Interests, and in connection therewith, to deposit and deliver any
and all of the LLC Interests with any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as it may
determine. Lender is hereby granted a power of attorney to effect the aforesaid
registration in the name of the Lender or its nominee of the LLC Interests.

(b) In the event of any disposition of the Collateral as provided in subsection
(a)(iv), Lender shall give to Pledgor at least ten (10) Business Days’ prior
written notice of the time and place of any public sale of the Collateral or of
the time after which any private sale or any other intended disposition is to be
made. Pledgor hereby acknowledges that ten (10) Business Days’ prior written
notice of such sale or sales shall be reasonable notice. Except as otherwise
expressly provided in the Loan Documents or the UCC, Lender may enforce its
rights hereunder without any other notice and without compliance with any other
condition precedent now or hereunder imposed by statute, rule of law or
otherwise (all of which are hereby expressly waived by Pledgor, to the fullest
extent permitted by law). Lender may buy any part or all of the Collateral at
any public sale conducted in accordance with the UCC and as set forth herein.

(c) Pledgor recognizes that Lender may be unable to effect a public sale of the
Collateral or any part thereof by reason of certain prohibitions contained in
the Securities Act and other applicable laws, but may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers and may
otherwise be required to impose additional limitations on sales as a result
thereof. Pledgor agrees that any such private sales may be at prices and on
other terms less favorable to the seller than if sold at public sales and that
such private sales shall not by reason thereof be deemed not to have been made
in a commercially reasonable manner. Pledgor agrees to use its best efforts to
cause Issuer to execute and deliver all such instruments and documents and to do
or cause to be done all such other acts and things as may be necessary or, in
the opinion of Lender, advisable (i) to cause the Collateral, or any part
thereof, to be exempt from registration under the provisions of the Securities
Act; (ii) to amend such instruments and documents which, in the opinion of
Lender, are necessary or advisable to meet the requirements of the Securities
Act and the rules and regulations of the Securities and Exchange Commission
applicable thereto; and (iii) to make any sales of any portion or all of the
Collateral pursuant to this Section valid and binding and in compliance with any
and all applicable laws, provided that nothing herein shall require the LLC
Interests to be registered under the Securities Act or other similar laws.
Pledgor further agrees to use its best efforts to cause Issuer to comply with
the provisions of the state securities or “blue sky” laws of any jurisdiction
which the Lender shall designate, to the extent that any such laws apply.

7. Limitation on Duties Regarding Collateral. Lender’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, if any, under Section 9-207 of the UCC or otherwise, shall be to
deal with it in the same manner as Lender deals with similar limited liability
company membership interests and other similar property for its own account.
Neither Lender nor any of its directors, officers, partners, members, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of Pledgor or
otherwise.

8. Prejudgment Remedy Provision. In the event of any legal action between
Pledgor and Lender hereunder, Pledgor expressly waives, to the extent permitted
by law, any and all rights Pledgor may have under the law as now constituted or
hereafter amended that may constitute a limitation on prejudgment remedies, and
Lender may invoke any prejudgment remedy available to it, including garnishment,
attachment, foreign attachments and request, with respect to the Collateral, to
enforce the provisions of this Agreement.

9. Application of Proceeds. Except as otherwise provided herein or in the other
Loan Documents, Lender shall apply any proceeds from time to time held by it and
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable out-of-pocket costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of Lender hereunder, including reasonable attorney’s fees and disbursements, to
the payment in whole or in part of the Debt, in such order as Lender may elect,
and only after such application and after the payment by Lender of any other
amount required by any provision of law, including Section 9-615 of the UCC,
need Lender account for the surplus, if any, to Pledgor.

10. Non-Recourse. Except as otherwise provided in this Agreement or in any other
of the Loan Documents, no recourse shall be had against Pledgor or any
incorporator, affiliate, shareholder, stockholder, member, partner, officer,
employee or director of Pledgor by the enforcement of any assessment or by any
legal or equitable proceeding in respect of the Debt, it being expressly agreed
and understood that the Debt will be satisfied solely out of the collateral
described in the Loan Agreement.

11. Appointment of Lender as Pledgor’s Lawful Attorney. Pledgor irrevocably
designates, makes, constitutes and appoints Lender (and all persons designated
by Lender) as its true and lawful proxy and attorney-in- fact (coupled with an
interest) upon the occurrence and continuance of an Event of Default to take the
following actions:

(a) at such time or times hereafter as Lender or its agent in its sole
discretion may determine, in Pledgor’s or Lender’s name, to endorse Pledgor’s
name on any checks, notes, drafts, instruments, documents or any other payment
relating to the Collateral and/or proceeds which come into the possession of
Lender or come under Lender’s control;

(b) to the extent permitted by law, to sign Pledgor’s name on any documents
necessary or desirable for the purpose of maintaining or achieving the
perfection of a security interest in the Collateral; and

(c) to the extent permitted by law, to sign Pledgor’s name to any document
necessary or appropriate in order to permit Lender to fully exercise its rights
herein.

12. Reimbursement. All reasonable sums expended by Lender in connection with the
exercise of any right or remedy provided for herein or in connection with
preserving the Collateral and Lender’s interest therein, whether through
judicial proceedings or otherwise, or in defending or prosecuting any actions,
suits or proceedings arising out of or relating to the Collateral, shall be and
shall remain the obligation of Pledgor. At the option of Lender, all such sums
may be paid from the Collateral or may be advanced by Lender, in which event
they shall be deemed to have been advanced to Pledgor and shall be reimbursed by
Pledgor to Lender upon demand therefor. Such sums shall constitute part of the
Debt.

13. Lender’s Powers for Lender’s Sole Benefit. The powers conferred on Lender
hereunder are solely for Lender’s benefit and do not impose any duty on Lender
to exercise any such powers. Pledgor waives, to the fullest extent permitted by
law, all rights whatsoever against Lender for any loss, expense, liability or
damage suffered by Pledgor as a result of actions taken pursuant to this
Agreement, including those arising under any “mortgagee in possession” doctrine
or the like, except to the extent such losses, expenses, liabilities or damages
result from the gross negligence or willful misconduct of Lender, or to the
extent otherwise expressly provided herein.

14. Waiver of Redemption and Deficiency Rights. Pledgor hereby waives, to the
fullest extent permitted by law, every statute of limitation, any right of
redemption, any moratorium or redemption period, and any right which Pledgor may
have to direct the order in which any of the Collateral shall be disposed of in
the event of any disposition thereof pursuant hereto, except as otherwise
expressly provided herein or in the other Loan Documents.

15. Security Agreement. This Agreement is intended to be a security agreement
pursuant to the UCC for any and all of the Collateral purported to be covered by
this Agreement, and, prior to the occurrence of and continuation of an Event of
Default hereunder, any assignment of the Collateral by the Pledgor pursuant to
this Agreement is an assignment for security purposes only.

16. Security Interest Absolute. All rights of Lender hereunder, the grant of a
security interest in the Collateral and all obligations of Pledgor hereunder,
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Organizational Documents; (b) any change in time, manner
or place of payment of, or in any other term of, all or any of the Debt, or any
release, amendment or waiver of or any consent to any departure from the Loan
Agreement or any other of the Loan Documents; (c) any exchange, release or
nonperfection of any other collateral, or any release, amendment or waiver of or
consent to or departure from any guarantee, for all or any of the Debt; or
(d) any other similar circumstance which might otherwise constitute a defense
available to, or a discharge of, Issuer or Pledgor in respect of the Debt or in
respect of this Agreement.

17. Authorization to File Financing Statements. Pledgor’s execution of this
Agreement evidences Pledgor’s authorization to file such UCC financing
statements as are necessary to perfect Lender’s security interest in the
Collateral at any time prior to the full satisfaction of the Debt, including,
but not limited to the filing of a financing statement with an “all assets”
collateral description.

18. Review of Financial Condition. Pledgor hereby consents and agrees that
Lender shall be permitted at any time and from time to time to review and/or
confirm the financial condition of Pledgor, including ordering and reviewing
credit reports from a nationally recognized credit agency.

19. Miscellaneous.

(a) Waiver of Notice. Pledgor hereby expressly waives the right to receive any
notice from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Pledgor. No release of any security for the Loan or one or more extensions of
time for payment of the Note or any installment thereof, and no alteration,
amendment or waiver of any provision of this Agreement, the Note or the other
Loan Documents made by agreement between Lender or any other person, shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Pledgor or any other person who may become liable for the
payment of all or any part of the Loan under the Note, this Agreement or the
other Loan Documents.

(b) Jurisdiction; Court Proceedings. Pledgor, to the fullest extent permitted by
law, hereby knowingly, intentionally and voluntarily, with and upon the
consultation of competent counsel, (i) submits to personal, nonexclusive
jurisdiction in the Commonwealth of Pennsylvania with respect to any suit,
action or proceeding by any person arising from, relating to or in connection
with the Loan Documents or the Loan, (ii) agrees that any such suit, action or
proceeding may be brought in any state or federal court of competent
jurisdiction sitting in Philadelphia, Pennsylvania, (iii) submits to the
jurisdiction of such courts, (iv) agrees that it will not bring any action, suit
or proceeding in any forum other than Philadelphia, Pennsylvania (but nothing
herein shall affect the right of Lender to bring any action, suit or proceeding
in any other forum), (v) irrevocably agrees not to assert any objection which it
may ever have to the laying of venue of any such suit, action or proceeding in
any federal or state court located in Pennsylvania and any claim that any such
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum, and (vi) consents and agrees to service of any summons,
complaint or other legal process in any such suit, action or proceeding by
registered or certified U.S. mail, postage prepaid, to Pledgor, at the address
for notices described herein and consents and agrees that such service shall
constitute in every respect valid and effective service (but nothing herein
shall affect the validity or effectiveness of process served in any other manner
permitted by law).

(c) Agent For Service of Process. Pledgor hereby irrevocably designates David F.
Belkowitz, Esquire, located at the offices of Hirschler Fleischer, 2100 E. Cary
Street, Richmond, Virginia 23223, or other agent acceptable to Lender, as the
designee, appointee and agent of Pledgor to receive, for and on behalf of
Pledgor, service of process in such respective jurisdictions in any legal action
or proceeding with respect to the Loan Documents. It is understood that a copy
of such process served on such agent will be promptly forwarded by overnight
courier to the Pledgor at its addresses set forth herein, but the failure of
Pledgor to receive such copy shall not affect in any way the service of such
process.

(d) Waiver of Jury Trial. PLEDGOR, TO THE FULLEST EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE CONSULTATION
OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING ANY TORT ACTION, BROUGHT BY
ANY PARTY TO THE LOAN DOCUMENTS AGAINST ANY OTHER BASED UPON, ARISING OUT OF, OR
IN ANY WAY RELATING TO OR IN CONNECTION WITH THE LOAN DOCUMENTS, THE LOAN OR ANY
COURSE OF CONDUCT, ACT, OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, SUCH
PERSON’S DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS,
OR ANY OTHER PERSONS AFFILIATED WITH SUCH PERSON), IN CONNECTION WITH THE LOAN
OR THE LOAN DOCUMENTS, INCLUDING ANY COUNTERCLAIM WHICH PLEDGOR MAY BE PERMITTED
TO ASSERT THEREUNDER OR WHICH MAY BE ASSERTED BY LENDER OR ITS AGENTS AGAINST
PLEDGOR, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THIS WAIVER BY PLEDGOR
OF ITS RIGHT TO A JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE LENDER TO MAKE THE
LOAN.

(e) Offsets, Counterclaims and Defenses. Pledgor hereby knowingly waives the
right to assert any counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against Pledgor by Lender. Any assignee of the Loan
Documents or any successor of Lender shall take the same free and clear of all
offsets, counterclaims or defenses which are unrelated to the Loan Documents
which Pledgor may otherwise have against any assignor of the Loan Documents, and
no such unrelated counterclaim or defense shall be interposed or asserted by
Pledgor in any action or proceeding brought by any such assignee under such Loan
Document. Any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Pledgor.

(f) Voluntary Agreement. PLEDGOR HEREBY REPRESENTS AND WARRANTS THAT PLEDGOR IS
FULLY AWARE OF THE TERMS CONTAINED IN THE LOAN DOCUMENTS AND THAT PLEDGOR HAS
VOLUNTARILY AND WITHOUT COERCION OR DURESS OF ANY KIND ENTERED INTO THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY.

(g) Further Assurances. Pledgor agrees that it will execute and deliver such
further instruments and perform such further acts as may be reasonably requested
by Lender from time to time to confirm the provisions of any Loan Document to
which it is a party, to carry out more effectively the purposes of this
Agreement or the Loan Documents, or to confirm the priority of the conveyance
created by the Loan Documents on any property, rights or interest encumbered or
intended to be conveyed by any of the Loan Documents.

(h) Waiver. Pledgor hereby waives and releases all errors, defects and
imperfections in any proceedings instituted by Lender under the Loan Documents,
as well as any and all benefit that might accrue to Pledgor by virtue of any
present or future laws exempting any property, real or personal, or any part of
the proceeds arising from any sale of such property, from attachment, levy, or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extensions of time for payment.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with Pennsylvania law without giving effect to the principles of
conflicts of laws.

20. Rules of Construction. This Agreement is governed by and hereby incorporates
by reference the Rules of Construction contained in the Loan Agreement, which
shall apply with the same effect as though fully set forth herein.

21. Irrevocable Proxy. Solely with respect to Article 8 Matters, Pledgor hereby
irrevocably grants and appoints Lender, from the date of this Agreement until
the termination of this Agreement in accordance with its terms, as Pledgor’s
true and lawful proxy, for and in Pledgor’s name, place and stead to vote the
LLC Interests in the Issuer by Pledgor, whether directly or indirectly,
beneficially or of record, now owned or hereafter acquired, with respect to such
Article 8 Matters. The proxy granted and appointed in this Section 21 shall
include the right to sign Pledgor’s name (as a member of the Issuer) to any
consent, certificate or other document relating to an Article 8 Matter and the
LLC Interests that applicable law may permit or require, to cause the LLC
Interests to be voted in accordance with the preceding sentence. Pledgor hereby
represents and warrants that there are no other proxies and powers of attorney
with respect to an Article 8 Matter and the LLC Interests that Pledgor may have
granted or appointed. Pledgor will not give a subsequent proxy or power of
attorney or enter into any other voting agreement with respect to the LLC
Interests with respect to any Article 8 Matter and any attempt to do so with
respect to an Article 8 Matter shall be void and of no effect.

As used herein, “Article 8 Matter” means any action, decision, determination or
election by the Issuer or its members that its membership interests or other
equity interests, or any of them, be, or cease to be, a “security” as defined in
and governed by Article 8 of the Uniform Commercial Code, and all other matters
related to any such action, decision, determination or election.

The proxies and powers granted by the Pledgor pursuant to this Agreement are
coupled with an interest and are given to secure the performance of the
Pledgor’s obligations.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the parties hereto have caused this Pledge and Security
Agreement to be duly executed as of the date first above written.

PLEDGOR:

NNN 2003 VALUE FUND, LLC, a Delaware limited liability company



      By: Triple Net Properties, LLC, a Virginia limited liability company, its
manager

By: /s/ Jeff Hanson [SEAL]
Name: Jeff Hanson
Title: Managing Director – Real Estate


LENDER:

RAIT PARTNERSHIP, L.P., a Delaware limited

partnership

By: RAIT General, Inc., a Maryland corporation,

its general partner

By: /s/ Scott F. Schaeffer
Name: Scott F. Schaeffer
Title: Co-President


SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT

2

Issuer, by its written acknowledgement and acceptance hereof, hereby
acknowledges and agrees to the terms and provisions of Section 21 hereto, and
agrees to promptly note on its books the security interest granted under this
Agreement. Issuer hereby acknowledges and agrees that, pursuant to this
Agreement, Lender has been granted and continues to hold a security interest in
and to the pledged Collateral as collateral security for the obligations of
Pledgor under the Loan Documents.

ISSUER:

NNN VF FOUR RESOURCE SQUARE, LLC, a Delaware limited liability company

          By:   Triple Net Properties, LLC, a Virginia

 
            limited liability company, its manager

 
       
 
  By: /s/ Jeff Hanson [SEAL]
Name: Jeff Hanson
Title:  

Managing Director – Real Estate

ISSUER ACKNOWLEDGEMENT TO PLEDGE AND SECURITY AGREEMENT

3